Citation Nr: 1647153	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.

2.  Entitlement to service connection for recurring syncope, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for chronic migraines, to include as secondary to an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to February 1998.

This appeal to the Board of Veterans Appeals (Board) arose from a July 2009 rating decision in which the RO denied service connection for bipolar disorder (claimed as depression), recurring syncope, and chronic migraines.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In December 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In February 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in the November 2015 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In November 2016, the Board notified the Veteran that the VLJ who conducted the December 2011 hearing is no longer available, and offered her another opportunity for a hearing before a current VLJ who would participate in the decision in her appeal, consistent with 38 C.F.R. §§ 20.707 and 20.717 (2015).  In November 2016, however, the Veteran declined a new hearing and indicated her desire for her claims on appeal to be considered on the basis of the current record.



This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further AOJ action on the claims for service connection for an acquired psychiatric disorder, recurring syncope, and chronic migraines are warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the Veteran claims that her psychiatric disorder, recurring syncope, and chronic migraines began during service and that she has experienced symptoms since service.   Alternatively, the Veteran has indicated that her syncope and migraine headaches may be secondary to psychiatric disability.

A February 1998 service treatment record (STR) reflects that the Veteran reported dizziness and fainting spells.  The examining physician noted that these symptoms were present since her pregnancy.  Her STRs suggest that she pregnant when she was discharged from service.  Moreover, the February 1998 examining physician noted that the Veteran had slit her wrists when she was 13 years old due to a family dispute.  

Post service, private treatment records show current diagnoses of chronic migraines, depression, and bipolar disorder. Such records also note that the Veteran had a period of syncope when she was under stress.  See, e.g., February 2009 private treatment records  

In a May 2009 letter, private physician, J. E. Jenkins, M.D, opined, that the Veteran had a bipolar disorder during her military service.  However, J. E. Jenkins, M.D., did not provide a rationale for his opinion.

Also, during the December 2011 Board hearing, the Veteran asserted that she has posttraumatic stress disorder (PTSD) based on sexual military trauma.  [Notably, however, there is nothing to support such a diagnosis currently of record].

In February 2013, the Board remanded the Veteran's claims on appeal to, among other things, arrange for VA examinations to obtain opinions as to the nature and etiology of her claimed psychiatric disorder, recurring syncope, and chronic migraines.

In August 2013, the Veteran was scheduled for VA examinations, but it was noted that she failed to appear.  However, a VA employee subsequently contacted the Veteran, and the Veteran indicated that she did not receive notice of the VA examinations.  The Veteran further indicated that she had recently moved to a new address.

Thereafter, in April 2015, the Veteran was scheduled for VA examinations, which were subsequently cancelled.  VA treatment notes show that the VA clinic cancelled the examinations because the Veteran needed to be seen by a physician.  The notes also indicate that the Veteran may not have been able to report to one of the examinations because of a scheduling conflict; however, there is no indication that the examination was rescheduled.  

Importantly, the record still does not include medical opinions based on full consideration of all medical and objective evidence and supported by stated rationale, as sought in the prior remand; therefore, the evidence remains inadequate to resolve the claims on appeal.  Under these circumstances, the Board finds that a remand to obtain appropriate medical opinions addressing the nature and etiology of claimed psychiatric disability, recurring syncope, and chronic migraines are needed to properly adjudicate these claims.  Id.  See also Barr v. Nicholson, 21 Vet. App 303 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a claim, it must provide, or obtain, one adequate for the purpose(s) intended).

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (2015) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from a VA psychiatrist or psychologist opinion addressing the current nature and etiology of all current psychiatric disability(ies), based on claims file review, (if possible.).  If an examination is deemed necessary in the judgment of the mental health professional designated to provide the opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies (to include psychological testing)  should be accomplished (with all findings made available to the VA examiner prior to the completion of his or her report), and all clinical findings should reported in detail.

Based on a review of the record, the VA psychiatrist or psychologist should clearly identify all psychiatric disability(ies)-to include depressive disorder and bipolar disorder -currently present or present at any time pertinent to the May 2009 claim (even if now asymptomatic or resolved).

Then, for each such diagnosed acquired psychiatric disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service;(b) if a psychosis, was manifested to a compensable degree within the first post-service year, or (c) is otherwise medically related to service


In addressing the above, the examiner must consider and discuss and all pertinent in- and post-service medical and other objective evidence-to include the May 2009 letter in which J.E. Jenkins opined that the Veteran was diagnosed with a bipolar disorder during service.  The examiner must also consider and discuss all lay assertions, to include assertions as to the nature, onset, and continuity of psychiatric symptoms. 

The examiner should note that the absence of evidence of psychiatric treatment in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

In this regard, the VA psychiatrist or psychologist is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received, as well as the mental disorders examination report, are associated with the claims file, arrange to obtain from one or more appropriate VA physician(s) medical opinions addressing the etiology of the diagnosed chronic migraines and syncope, based on claims file review, (if possible).  If any examination is deemed necessary in the judgment of a VA physician designated to provide the opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and each opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed chronic migraines and syncope, for each disability, the physician should render opinion, based on sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

For each disability deemed not service-related, the physician should also opine whether it is at least as likely as not that the disability (a) was caused, OR (b) is or has been aggravated (worsened beyond natural progression) by service-related psychiatric disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include, if possible, identifying the baseline level of the disability prior to aggravation.



In addressing the above, the physician(s) must consider and discuss all pertinent medical and other objective in- and post-service evidence-to include the February 1998 treatment record documenting the Veteran's complaints of dizziness and fainting spells, and the February 2009 private treatment record noting that the Veteran had a period of syncope.  The examiner must also consider and discuss all lay assertions, to include assertions as to the nature, onset, and continuity of claimed symptoms. 

The physician(s) should note that the absence of evidence of treatment for chronic migraines and/or syncope in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted,  adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

